   8:20-cr-00157-JFB-SMB Doc # 83 Filed: 02/02/21 Page 1 of 1 - Page ID # 243




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                8:20CR157
                                              )
       vs.                                    )
                                              )
MATTHEW MONIZ, JR.,                           )                  ORDER
                                              )
                     Defendant.               )


        This matter is before the court on the Motion to Continue Trial [82]. Counsel was
just appointed to represent the Defendant on January 28, 2021 and needs additional time
to meet with the client, review discovery, prepare for trial, or negotiate a resolution short
of a trial. For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [82] is granted, as follows:

       1. The jury trial now set for February 23, 2021, is continued to March 30, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and March 30, 2021, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).



       DATED: February 2, 2021.

                                          BY THE COURT:


                                          s/ Susan M. Bazis
                                          United States Magistrate Judge
